UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 []TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27507 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada 88-0350448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California92691 (Address of principal executive offices, zip code) (949) 614-0700 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þ No o Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Section12b-2 of the Exchange Act).Yes o No þ The number of shares of the issuer’s common stock, $0.001 par value, outstanding as of August 13, 2015 was 24,223,167. AUXILIO, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure about Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1a. Risk Factors 25 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, DECEMBER 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Supplies Prepaid and other current assets Total current assets Property and equipment, net Deposits Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation and benefits Line of credit - Deferred revenue Current portion of long-term liabilities Total current liabilities Long-term liabilities: Term loan, less current portion - Notes payable to related parties, net of discount of $3,007 and $30,189 at June 30, 2015 and December 31, 2014, respectively Capital lease obligations less current portion Total long-term liabilities Commitments and contingencies Stockholders’ (deficit) equity: Common stock, par value at $0.001, 33,333,333 shares authorized, 24,223,167 and 23,623,619 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ (deficit) equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Six Months Ended June30, Ended June30, Revenues $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative expenses Total operating expenses (Loss) income from operations ) ) Other income (expense): Interest expense ) Total other income (expense) Loss before provision for income taxes ) Income tax expense - - ) ) Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2015 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Stockholders’ Shares Amount Capital Deficit Equity Balance at December 31, 2014 $ $ $ ) $ Stock compensation expense for options and warrants granted to employees and directors - - - Stock compensation expense for restricted stock granted to key employee - - - Stock options exercised 18 ) - - Conversion of related party note payable to common stock - Common stock issued in connection with the acquisition of Redspin - Net loss - - - ) ) Balance at June 30, 2015 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Amortization of intangible assets - Stock compensation expense for warrants and options issued to employees and directors Stock compensation expense for restricted stock issued to key employee - Interest expense related to accretion of debt discount costs Interest expense related to amortization of loan acquisition costs - Changes in operating assets and liabilities: Accounts receivable ) ) Supplies ) ) Prepaid and other current assets ) Deposits ) - Accounts payable and accrued expenses Accrued compensation and benefits ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Payment for purchase of Redspin ) - Net cash used for investing activities ) ) Cash flows from financing activities: Net repayments on line of credit agreement ) ) Proceeds from term loan - Net proceeds from issuance of common stock throughemployee stock options - Payments on notes payable to related party ) - Payments on capital leases ) ) Net cash provided by (used for) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) Six months ended June30, Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ Non-cash investing and financing activities: Property and equipment acquired through capital leases $ $ Conversion of convertible notes payable $
